Citation Nr: 1112168	
Decision Date: 03/28/11    Archive Date: 04/06/11

DOCKET NO.  06-22 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to service connection for hypertension.

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for status post injury, right hand.

4.  Entitlement to an initial compensable evaluation for status post removal of ingrown toenail, left foot.

5.  Entitlement to an initial compensable evaluation for status post removal of ingrown toenail, right foot.

6.  Entitlement to an initial compensable evaluation for residuals of laceration to the right thumb.

7.  Entitlement to an initial compensable evaluation for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from September 1977 to February 1978, and from February 1981 to April 1983.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2005, October 2005, and May 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The decision below addresses the issues of entitlement to service connection for asthma and entitlement to an initial compensable evaluation for bilateral hearing loss.  The remaining issues on appeal are addressed in the Remand portion of the decision below and are remanded to the RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's current asthma is not shown to have been present in service, or for many years thereafter, nor is it shown to be the result of any incident therein.

2.  In December 2010, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his authorized representative, that a withdrawal of his appeal concerning the issue of entitlement to an initial compensable evaluation for bilateral hearing loss is requested.


CONCLUSIONS OF LAW

1.  Asthma was not incurred in, or aggravated by, active military service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).

2.  The criteria for withdrawal of an appeal concerning the issue of entitlement to an initial compensable evaluation for bilateral hearing loss by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Service Connection for Asthma

With respect to the Veteran's claim seeking service connection for asthma, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The RO's August 2004, March 2006, and September 2006 letters to the Veteran advised him of the foregoing elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  Specifically, the RO's letters informed the Veteran of what evidence was required to substantiate his claim for service connection, and notified the Veteran of his and VA's respective duties for obtaining evidence.  The Veteran was also asked to submit evidence or information in his possession to the RO.  The RO's March 2006 and September 2006 letters provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  Accordingly, the RO's March 2006 and September 2006 letters effectively satisfied the remaining notice requirements with respect to the issue entitlement to service connection for asthma.  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, including the opportunity to present pertinent evidence.    

The duty to assist the Veteran has also been satisfied in this case.  The RO has obtained the Veteran's service treatment records, as well as his VA and private medical treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Despite making reasonable efforts, the RO has not been able to obtain any treatment records relating to asthma prior to 2001.  The RO is not required to obtain an etiological opinion concerning the Veteran's asthma.  As noted in more detail below, the Veteran's service treatment records are completely silent as to any complaints or diagnoses of asthma.  His March 1983 separation examination found his lungs and chest to be normal, and the Veteran specifically denied having any history of asthma at the time of the separation examination in March 1983.  Following his discharge from the service, the first recorded complaint of any kind noting asthma was in 2001, 17 years after the Veteran's discharge from the service.  The June 2001 VA treatment report noted the Veteran's history of asthma for the past 10 years, which would still be 7 years after his discharge from the service.  The report also noted the Veteran's 32 year history of smoking.  Thus, there is no competent evidence of asthma during the Veteran's military service.  Although the Veteran's statements are competent evidence as to what he observed or experienced, the Veteran's statements are not competent evidence and therefore not sufficient to establish a diagnosis of asthma.  Continuity of symptomatology has not been established as the Veteran's statements in this regard, as discussed below, have not been found credible.  Accordingly, a VA examination is not required to adjudicate this issue.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Finally, there is no sign in the record that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Pursuant to 38 C.F.R. § 3.303(b), VA may award service connection where a claimant can demonstrate "(1) that a condition was 'noted' during service; (2) evidence of post service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant may rely on lay evidence "to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (footnote omitted).  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has also held that "the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).

Historically, the Veteran served on active duty in the Army from September 1977 to February 1978, and from February 1981 to April 1983.  A review of his service treatment records was silent as to any complaints or diagnoses of asthma.  A March 1983 separation examination found the Veteran's lungs and chest to be normal.  On a medical history report, completed pursuant to his March 1983 separation examination, the Veteran specifically denied having any history of asthma, while also noting a history of multiple other conditions.

Subsequent to service discharge, the Veteran filed claims seeking service connection for a variety of conditions other than asthma in May 1983 and in September 1995.

The first post service treatment records noting any finding of asthma was in June 2001.  A June 2001 VA treatment report noted the Veteran's reported history of asthma for the past 10 years.  The report also noted the Veteran's 32 year history of smoking.  More recent treatment records include diagnoses and treatment for asthma.  However, as noted above, despite making reasonable efforts, the RO has not been able to obtain any treatment records relating to asthma prior to 2001.

In August 2004, the Veteran filed a claim seeking service connection for asthma.  In support of his claim, the Veteran contends that he was hospitalized for several days for respiratory problems during basic training.  He testified that he was prescribed inhalers for this condition.  He also reported having been treated for this condition at VA hospitals in Fayetteville and Indianapolis during the 1980s.  

Based upon a longitudinal review of the record, the Board concludes that service connection is not warranted for asthma.  The Veteran's service treatment records are negative for any complaint or diagnosis of asthma.  Moreover, the Veteran's March 1983 separation examination found his lungs and chest to be normal, and the Veteran specifically denied having a history of asthma on a March 1983 medical history report.  Following his discharge from the service, a complaint or diagnosis of asthma was not shown until June 2001, over 17 years after the Veteran's discharge from military service.  This period without any complaints or treatment is evidence that there has not been a continuity of symptomatology, and it weighs heavily against the claim herein.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the Veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition).  Although the June 2001 VA treatment report referred to the Veteran's reported 10 year history of asthma, this is still seven years after his discharge from the service.  Moreover, the Veteran failed to reference having asthma related to his military service in prior claims seeking service connection for various disabilities in May 1983 and in September 1995.  Additionally, it wasn't until after the Veteran's recent claim that any allegation of ongoing continuity of symptomatology related to asthma since his military service has been made.

In this case, while the Veteran's statements are competent evidence to report having a history of breathing problems since service, these statements are not competent evidence to establish a diagnosis or etiology of his current asthma.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  That is, the evidence does not show that the Veteran has the medical training and expertise necessary to render etiological opinions in instances or circumstances that are beyond the knowledge of a lay person.  Moreover, to the extent that the Veteran contends that service connection is warranted based on a continuity of symptomatology since his military service, the Board finds that his contentions are inconsistent with the contemporaneous statements, are not supported by the evidence, and are not credible.  Specifically, the Board finds the absence of any treatment or complaints of asthma in his service treatment records, the medical finding of normal lungs and chest on his March 1983 separation examination, the Veteran's specific denial of having any history of asthma on his March 1983 separation questionnaire, and the absence of any post service medical treatment having been shown for this condition for 17 years after service, to be far more probative on the issue of whether the Veteran incurred or aggravated chronic asthma during service.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

The Veteran can attest to factual matters of which he had first-hand knowledge, e.g., breathing problems, and reporting to sick call.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the Veteran as a lay person has not been shown to be capable of making medical conclusions, thus, his statements regarding causation are not competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  Competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements or opinions.  See Duenas v. Principi, 18 Vet. App. 512, 520 (2004).  A lay person is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998).  Thus, while the Veteran is competent to report what comes to him through his senses, he does not have medical expertise.  See Layno v. Brown, 6 Vet. App. 465 (1994).  

Accordingly, service connection for asthma is not warranted, as the probative evidence does not show an etiological connection between the Veteran's current asthma and his current complaints of breathing problems during service.  In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim for service connection for asthma, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Increased Evaluation for Bilateral Hearing Loss

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his authorized representative.  Id.  In the present case, the Veteran, through his authorized representative, has withdrawn his appeal concerning the issue of entitlement to an initial compensable evaluation for bilateral hearing loss and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this issue on appeal and it is dismissed.


ORDER

Service connection for asthma is denied.

The appeal concerning the issue of entitlement to an initial compensable evaluation for bilateral hearing loss is dismissed.


REMAND

A.  Additional Notice Required - New and Material Claim

VA must notify a claimant of the evidence and information that is necessary to reopen the claim and the evidence and information that is necessary to establish 

entitlement to the underlying claim for the benefit sought by the claimant.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  The information necessary to reopen the claim includes both a statement as to what evidence was lacking at the time of the last final decision, such that adjudication resulted in a denial, and a statement as to what information would allow the claim to be successfully reopened.

Correspondence from the RO to the Veteran, dated in June 2005, fails to identify the basis for the Veteran's prior denial of service connection for status post injury, right hand.  Accordingly, the RO must issue corrective notice to the Veteran concerning the issue of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for status post injury, right hand.

B.  New Evidence Received

The RO's most recent supplemental statement of the case addressing the issues of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a right hand disorder, and entitlement to an initial compensable evaluation for residuals of laceration to the right thumb was issued in April 2009.

In April 2010, the Veteran underwent a VA examination in conjunction with a claim for entitlement to service connection for a right arm disorder.  However, this examination included findings regarding the Veteran's right hand and right thumb.  A waiver of RO consideration of this evidence is not in the claims folder.  Accordingly, the Board must return this matter to the RO for consideration of the additional evidence and issuance of a supplemental statement of the case.  See 38 C.F.R. § 19.31 (2010).

C.  Residuals of Status Post Removal of Ingrown Toenail, Left Foot

In June 2005, the Veteran filed a claim seeking service connection for residuals of status post removal of toenails from his right and left foot.  In June 2005, the RO 

sent the Veteran a notice letter concerning his claim seeking service connection for "status post removal of ingrown toenails (claimed as right and left foot)."  In October 2005, the RO issued a rating decision which granted service connection for "status post removal of ingrown toenails," and a noncompensable evaluation was assigned effective from June 2005.  In March 2006, the Veteran filed a notice of disagreement to the initial evaluation assigned.  In a March 2007 rating decision on another issue, the RO recharacterized the service-connected disorder to "status post removal of toenail, first digit of right foot," without explanation or notice to the Veteran.  Thereafter, a statement of the case only addressed the issue of entitlement to an initial compensable evaluation for status post removal of toenail, first digit of right foot.  A left foot disorder was not addressed.  The Veteran's substantive appeal received in May 2007, indicated that the Veteran was appealing a "[b]ilateral foot condition." 

In a rating decision dated in March 2008, the RO "denied" entitlement to service connection for "status post removal of toenail, first digit of left foot."  After reviewing the Veteran's claims folder, the Board is unable to find any basis for RO's attempt to limit and/or sever its October 2005 grant of service connection for status post removal of ingrown "toenails."  The Veteran's original claim upon which this rating decision was based, referred to both the left and right foot.  The RO's June 2005 notice letter addressed the issue in this manner, and the October 2005 rating decision granted service connection for "status post removal of ingrown toenails."  The notice letter accompanying the rating decision did not indicate that the left foot disorder had not been granted service connection.  

Service connection will be severed only where evidence establishes that a previous grant of service connection was clearly and unmistakably erroneous, with the burden of proof being upon VA.  38 C.F.R. § 3.105(d) (2010).  When severance of service connection is considered warranted, a rating proposing severance will be prepared setting forth all material facts and reasons.  The claimant will be notified at his latest address of record of the contemplated action and furnished detailed reasons therefore and will be given 60 days for the presentation of additional evidence to show that service connection should be maintained.  

If the RO has found clear and unmistakable error in the October 2005 rating decision granting entitlement to service connection for status post removal of ingrown toenails, to include the left foot, the regulatory procedures of 38 C.F.R. § 3.105 must be complied with to provide the Veteran due process.  If the RO has not found clear and unmistakable error in the October 2005 rating decision granting service connection for status post removal of ingrown toenails, to include the left foot, the RO must provide the Veteran with a statement of the case addressing the issue of entitlement to an initial compensable evaluation for residuals of status post removal of ingrown toenail, left foot.  Manlicon v. West, 12 Vet. App. 238 (1999).  

D.  Additional VA Examinations Required

i.  Hypertension

In disability compensation claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third prong, which requires that the evidence of record "indicates" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83. 

After reviewing the Veteran's claims file, the Board concludes that a VA examination is required to determine whether the Veteran currently has hypertension; and if so, whether this condition is related to his military service.  In making this determination, the Veteran's service treatment records reveal elevated 

blood pressure readings and a referral for a five-day blood pressure check.  Thus, the low threshold requirement for a VA examination has been met by competent evidence in this case.  McLendon, 20 Vet. App. at 83.  

ii.  Residuals of Status Post Removal of Ingrown Toenails, Right and Left Foot

At his November 2010 hearing before the Board, the Veteran reported an increase in the severity of his service-connected residuals of status post removal of ingrown toenails, right and left foot, since his last VA examination for the feet in April 2006.  Under these circumstances, the RO must schedule the Veteran for the appropriate VA examination to ascertain the current severity of his service-connected residuals of status post removal of ingrown toenails, right and left foot.  38 C.F.R. § 3.159(c)(4)(i); see Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (finding that a Veteran is entitled to a new examination after a two-year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity); see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that VA's statutory duty to assist includes a thorough and contemporaneous medical examination).  

Additionally, given the passage of time, the RO must also attempt to obtain the Veteran's updated treatment records.

Accordingly, the case is remanded for the following actions:

1.  The RO must review the last final decision concerning the issue of service connection for status post injury, right hand.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  Then, the RO must issue a notice letter providing the Veteran and his representative with a statement which sets forth the elements of service connection for which the evidence was found insufficient in the last final decision, describes what evidence would allow him to reopen his claim for 

entitlement to service connection status post injury, right hand, and describes what evidence would be necessary to substantiate the elements required to establish service connection if the claim were to be reopened.

2.  If the RO has found clear and unmistakable error in the October 2005 rating decision granting entitlement to service connection for status post removal of ingrown toenails, to include the left foot, the regulatory procedures of 38 C.F.R. § 3.105 must be complied with to provide the Veteran due process.  If the RO has not found clear and unmistakable error in the October 2005 rating decision granting service connection for status post removal of ingrown toenails, to include the left foot, the RO must provide the Veteran with a statement of the case and notification of his appellate rights on the issue of entitlement to an initial compensable evaluation for residuals of status post removal of ingrown toenail, left foot.  See 38 C.F.R. §§ 19.29, 19.30 (2010).  The Veteran is reminded that to vest jurisdiction over this issue with the Board, a timely substantive appeal must be filed.  38 C.F.R. § 20.202 (2010).  If the Veteran perfects the appeal as to this issue, it must be returned to the Board for appellate review. 

3.  The RO must contact the Veteran to provide him an opportunity to identify all VA and non-VA medical providers who have treated him for his hypertension; status post injury, right hand; status post removal of ingrown toenails, left and right feet; and residuals of laceration to the right thumb.  Based on his response, the RO must attempt to procure copies of all records 

which have not previously been obtained from identified treatment sources.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain the identified records, the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) notify the Veteran that that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

4.  Thereafter, the Veteran must be afforded a VA examination to obtain a medical opinion as to whether any current hypertension found was incurred in or aggravated during his military service.  The claims file must be made available to and reviewed by the VA physician in conjunction with the requested opinion.  A complete rationale for all opinions given must be provided.  If the physician cannot provide the requested opinion without resorting to speculation, it must be so stated, and the physician must provide the reasons why an opinion would require speculation.  The report prepared must be typed.

5.  The Veteran must be afforded the appropriate VA examination to determine the severity of his any residuals of status post removal of ingrown toenails, right and left foot.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent 

symptomatology and findings, to include any resultant disorders due to the removal of ingrown toenails, must be reported in detail.  The report must be typed.

6.  The RO must notify the Veteran that it is his responsibility to report for all scheduled VA examinations, and to cooperate in the development of his claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file.

7.  The examination reports must be reviewed to ensure that they are in complete compliance with the directives of this remand.  If any report is deficient in any manner, the RO must implement corrective procedures.

8.  After completing the above actions, and any other development as may be indicated, the claims remaining on appeal must be readjudicated, with consideration of all evidence in the claims folder since the most recent supplemental statement of the case addressing each such issue.  If any claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his 

representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


